Bell, Chief Judge.
The state appeals from the order granting defendant’s motion to suppress the evidence. The trial court erred in granting the motion as it gave retroactive application to the holding in Connally v. Georgia, 429 U. S. 245 (97 SC 546, 50 LE2d 444). The latter decision held that a search warrant issued by a justice of peace on the fee system violated the Fourth and Fourteenth Amendments. The decisions of this court in State v. Patterson, 143 Ga. App. 225 (237 SE2d 707) and Lawson v. State, 143 Ga. App. 776, hold that Connally is to be applied prospectively to searches conducted after the date of that decision. The instant search conducted under authority of a warrant issued by justice of the peace occurred on November 5, 1976.

Judgment reversed.


Shulman and Birdsong, JJ., concur.

Fleming & Blanchard, Bobby Barton, John Fleming, James M. Thompson, for appellee.